OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               OFFIO!®\e>PrrNevsowes
                                                 6
               STATE OF TEXAS >/x>~:~:c~                                            ((~ ~/                 /~.~§5'
               PENALTV FOR    ,rf;l',~:~:1~~iv"'                                    ~       =   =                       5
               PRIVATE USE 6!;,~~w;.:3~"''·-~                                       ~~ ~~   701
                                                                                                    § (0)(0)(0).21
                                        t~J    ~~               :   ,,            . 0001401623 JUN. 17. 2015.                      ;


  ~1~~~~.5   RODNEY STEVE          ~~l!-~Jl~~~~~                          WR-83,380-09 \ \
 Th_is is to advise that the Court -~a.s"d~~,~~9-~ithqHt written order the application for
 wrrt of habeas corpus.              "''"-"'· ~:·ft ~·.:"Jf.'J;;""'AfJ
                                                                       Abel Acosta, Clerk

                                  RODNEY STEVE HAINES                                                           ,,  ~......   '\
                                                                                                                               '

                                  TERRELL UNIT- TDC # 134779Q
                                  1300 FM 655                                                  , REF
                                  ROSHARON, TX 77583
                                                                                                                l
                                                                                                                I



~HE.BN3E .· '77583                   'II •.rlll'lttl'ltll·lr•l' 11' t' i •lllltlh 1l'H'I·"I' 'IIi 1•!11 i.r•l   I